HOOK, Circuit Judge
(dissenting). This suit was brought for the infringement of the copyright of a map, not of a book and map. It is conceded in the foregoing opinion, as indeed it must be, that the notice of copyright on the map, taken by itself, is insufficient; therefore the map separately regarded was subject to duplication by any one. The. notice required by the act of Congress to be placed upon each copy of the thing copyrighted must: be sufficient to advise the public of the name of the author, the existence of the claim of exclusive right, and the date at which the right was obtained. This notice has always been held to be a condition precedent to the perfection of a copyright. To find a sufficient notice in this case my Brothers leave the map and go to the title-page of a book. But the map is not a physical part of the book; it is a part only by reference found in the book. True, there is a pocket in the book in which the map might be placed for convenient keeping; but whether it is kept there and used in connection with the book depends upon the whim or desire of the owner. This is so. because the map as such is complete in itself and has a use independently of the book. To that extent it is a distinct publication. The course of complainant confirms this. He published 500 books and 1,000 maps, and put the extra maps on the market and sold some of them. This is not mentioned to show abandonment of the copyright or forfeiture, but simply to show complainant's course of trade, and that he regarded them as publications, each independently useful and marketable.
Hey wood v. Potter, 22 L. J. Q. B. 133, is in point. It arose under the English Copyright of Designs Act, 5 & 6 Vict. c. 100, § 4, which required the proprietor of a design to put upon each article to which *926it was applied the letters “Rd,” meaning registered. The plaintiff copyrighted a design for wall paper which he made and sold for use in 12-yard lengths. Upon these he placed the required letters. But it was also the practice to sell or otherwise issue patterns or samples 27 inches long cut from the 12-yard lengths. These samples so published and disposed of did not bear the mark of registration; and it was held the plaintiff was not entitled to relief. Regarding the same act, Romilly, Master of the Rolls, said:
“Whatever the original manuiactnrer who has got a registered design sells, a separate piece it may be, he must give notice upon that piece that it is registered.” Sarazin v. Hamil, 32 L. J. Ch. 380.
The notice prescribed by the act of Congress is to protect the public from charges of piracy, and it should be placed where it will reasonably accomplish its object, having regard to the character of the article and the customs of trade.